NO. 12-09-00356-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
MICHAEL KENNEDY,                                           '    APPEAL FROM THE 87TH
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

JUDGE MARK A. CALHOON
AND JUDGE DEBROAH OAKES EVANS, ' ANDERSON COUNTY, TEXAS
APPELLEES
                        MEMORANDUM OPINION
                               PER CURIAM
     On November 2, 2009, Appellant, Michael Kennedy, filed a notice of appeal. On
the same day, this court notified Kennedy, pursuant to Texas Rules of Appellate
Procedure 37.2 and 42.3, that the information received in this appeal does not contain a
final judgment or other appealable order. Kennedy was further informed that the appeal
would be dismissed if the information received in the appeal was not amended on or
before December 2, 2009 to show the jurisdiction of this court.              The deadline for
amendment has passed, and Kennedy has neither responded to this court’s November 2,
2009 notice or otherwise shown the jurisdiction of this court. Accordingly, the appeal is
dismissed for want of jurisdiction. See TEX. R. APP. P. 37.1, 42.3.
Opinion delivered December 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)